Citation Nr: 0841985	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  02-16 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus 
as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's claims of 
service connection for PTSD and for diabetes mellitus as 
secondary to exposure to Agent Orange.  The veteran disagreed 
with this decision in May 2002.  He perfected a timely appeal 
in October 2002.  In March 2003, the veteran requested a 
Travel Board hearing which was held before the undersigned 
Veterans Law Judge at the RO in June 2003.

In May 2004, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.

3.  The veteran's service personnel records show that he was 
not in Vietnam; thus, his claimed in-service exposure to 
Agent Orange cannot be presumed.

4.  The competent medical evidence shows that the veteran's 
current diabetes mellitus was not caused or aggravated by in-
service exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The veteran's diabetes mellitus was not incurred during 
active service, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the RO provided the veteran with VCAA notice in 
February 2003.  Pursuant to the Board's May 2004 remand, the 
RO provided the appellant with additional VCAA notice later 
in May 2004 and in August 2006.  The RO also provided the 
appellant with notice of the Dingess requirements in August 
2006.  Although this notice was provided after the March 2002 
RO decision that is the subject of the current appeal, the 
Board notes that the claimant has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification nor has any been shown.  In fact, in response to 
all of this notice, the veteran informed VA in August 2007 
that he had no further information or evidence to present in 
support of his claims.  As the veteran's claims are denied 
herein, no new disability ratings or effective dates for an 
award of benefits will be assigned.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file.  

The veteran contends that he served in Vietnam on temporary 
duty (TDY) and received combat pay for such service.  In 
January 2002, the National Personnel Records Center in St. 
Louis, Missouri (NPRC), notified VA that there were no 
records that the veteran was exposed to herbicides during 
active service.  In August 2006, NPRC notified VA that it was 
unable to determine whether the veteran had in-country 
service in Vietnam and provided copies of service personnel 
records which show that the veteran had no Vietnam service.  
In November 2007 and in January 2008, the Joint Services 
Records Research Center (JSRRC) notified VA that it could not 
corroborate the veteran's claimed in-service stressor of 
witnessing a foreign aircraft crash on landing at the air 
base where he worked in Thailand.  In June 2008, the Defense 
Finance and Accounting Service (DFAS) notified VA that it 
could not locate any finance or personnel records for the 
veteran.  

VA need not conduct an examination with respect to either of 
the veteran's claims because the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claims.  38 C.F.R. § 3.159(c)(4).  In disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Simply stated, the standards of McLendon are not met in this 
case.  As noted, JSRRC could not corroborate the veteran's 
claimed in-service stressor.  Service connection for PTSD 
cannot be granted in the absence of an in-service stressor 
and an after-the-fact medical opinion cannot serve as the 
basis for corroboration of an in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).  Although the 
veteran currently is diagnosed with diabetes mellitus, absent 
evidence of a medical nexus between diabetes mellitus and 
active service, and without evidence of in-service herbicide 
exposure, an examination is not required.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.  

Service Connection

The veteran contends that he incurred PTSD as a result of 
witnessing a foreign aircraft crash on landing at the air 
base where he worked in Thailand during active service.  The 
veteran also contends that he incurred diabetes mellitus as a 
result of in-service herbicide exposure while he was in 
Vietnam.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. App. 
at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus 
is among the diseases listed in § 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in March 1969, 
the veteran denied any relevant medical history.  Clinical 
evaluation was normal except for a mid-abdominal scar.  The 
veteran was not treated for PTSD or diabetes mellitus during 
active service.  His medical history and clinical evaluation 
were unchanged at a flight physical examination in March 
1972.  At his separation physical examination in April 1973, 
clinical evaluation was normal except for tinea cruris.

The veteran's service personnel records show that he served 
in Thailand from August 1970 to July 1971 and was assigned to 
the 70th Aviation Detachment.  His principal duties were 
airfield service supervisor and airplane mechanic.  He was 
awarded the Republic of Vietnam Campaign Medal w/60 Device 
and Vietnam Service Medal.  The veteran's DD Form 214 
indicated that he had no Vietnam service.

The post-service medical evidence shows that, on private 
outpatient treatment in October 2000, the veteran was an 
"oral controlled diabetic."  In January 2001, it was noted 
that the veteran's diabetes mellitus "still [was] not 
controlled."  The assessment included diabetes mellitus, not 
controlled.

As noted, in response to a request from the RO for 
documentation of the veteran's claimed in-service herbicide 
exposure, NPRC informed VA in January 2002 that there were no 
such records.

On VA examination in August 2001, the veteran's complaints 
included poor sleep, frequent nightmares at least 3 to 
4 times a month "where he sees the plane which is burning 
and he sees other people's faces with burns."  His claimed 
in-service stressor was seeing a plane crash "where people 
were burning up" while on active service in Thailand.  He 
also reported having diabetes since 1993.  Mental status 
examination of the veteran showed some suspiciousness and 
paranoia, thinking people were watching him and trying to 
follow him at times, no auditory or visual hallucinations, no 
suicidal ideation or plan, full orientation, and no evidence 
of looseness of associations.  The veteran's GAF score was 
60, indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The impressions 
included PTSD with paranoid and depressive features.

In statements on his October 2002 substantive appeal, the 
veteran contended that, while on active service in Thailand, 
he flew into Vietnam repeatedly and "was exposed to Agent 
Orange on some of the airfields."  He contended that he 
received combat pay for this work.  He also contended that 
there were "orders for me to fly into Vietnam" in his 
service personnel records.  

As noted, in August 2006, NPRC stated that it could not 
determine whether the veteran had in-country service in 
Vietnam and provided additional copies of the veteran's 
service personnel records which show no Vietnam service.

In response to a request for corroboration of the veteran's 
claimed in-service stressor of witnessing a foreign aircraft 
crash on landing at an air base where he worked in Thailand, 
JSRRC informed VA in November 2007 that it had been unable to 
find documentation for the veteran's unit (70th Aviation 
Detachment) or for the crash described by the veteran.  In 
January 2008, JSRRC informed VA that it was possible that the 
veteran "made regular trips to Vietnam based on his military 
occupational specialty as an airplane mechanic."  JSRRC 
recommended that VA review the veteran's personnel and 
finance records to determine if he was drawing combat pay or 
was on TDY status to South Vietnam. "If [the veteran] did 
enter Vietnam for one day he would have been in receipt of 
combat pay for that month."

In response to a request for information regarding whether 
the veteran drew combat pay during active service, as noted 
above, DFAS informed VA in June 2008 that it could not locate 
any records for the veteran.

With respect to the veteran's service connection claim for 
PTSD, the Board notes that there is a diagnosis of PTSD of 
record; thus, the central issue in this case is whether the 
record contains credible supporting evidence that a claimed 
in-service stressor actually occurred which supports the 
diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60 (1993).  

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  Despite the veteran's 
repeated assertions to the contrary, there simply is no 
evidence in his service personnel records that he drew combat 
pay or received any medals or citations for combat service in 
Vietnam at any time while on active service in Thailand.  For 
example, the veteran's DD Form 214 specifically indicates 
that he had no Vietnam service.  The veteran's service 
personnel records show only that he spent 10 months and 
27 days in Thailand assigned to the 70th Aviation Detachment.  
His service medical records show that he was treated for 
various complaints-none psychiatric or otherwise related to 
PTSD-at Korat, Thailand, from September 1970 to July 1971.  
The veteran's MOS was aircraft mechanic; at best, this 
indicates that it was possible that the veteran went to South 
Vietnam, as JSRRC noted in December 2007.  These records do 
not show any assignments, including any TDY to South Vietnam, 
or other awards indicating combat service, however.  In such 
cases, the record must contain other evidence that 
substantiates or corroborates the veteran's statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

The veteran has asserted that his in-service stressor 
occurred while he was assigned to the 70th Aviation 
Detachment in Thailand and involved the deaths of several 
foreigners in a plane crash at the end of 1970.  JSRRC was 
unable to corroborate this claimed in-service stressor, 
however.  Although the veteran has been diagnosed with PTSD, 
the Board finds no credible evidence which corroborates his 
claimed stressor.  Thus, as the veteran has failed to produce 
credible supporting evidence that his claimed in-service 
stressor actually occurred, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
diabetes mellitus as due to herbicide exposure.  As noted 
above, there is no evidence in his service personnel records 
or service medical records that the veteran ever served in 
Vietnam; thus, his in-service exposure to Agent Orange cannot 
be presumed.  Further, NPRC confirmed in January 2002 that 
there was no documentation that the veteran was exposed to 
herbicides during active service.  The Board acknowledges 
that diabetes mellitus is among the diseases for which 
presumptive service is connection based on in-service 
herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  Absent 
evidence of in-service herbicide exposure, service connection 
for diabetes mellitus on a presumptive basis is not 
warranted.  

The post-service medical evidence shows that the veteran has 
been diagnosed with diabetes mellitus.  None of the veteran's 
post-service treating physicians has related his diabetes 
mellitus to active service, however.  Absent a medical nexus 
between the veteran's current diabetes mellitus and active 
service, the Board finds that service connection for diabetes 
mellitus on a direct basis also is not warranted.

Additional evidence in support of the veteran's service 
connection claim for diabetes mellitus is his own lay 
assertions.  As a lay person, however, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In summary, the Board finds that service connection 
for diabetes mellitus, including as due to herbicide 
exposure, is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diabetes mellitus as 
secondary to exposure to Agent Orange is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


